Name: Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: farming systems;  production;  information technology and data processing;  agricultural activity;  communications
 Date Published: 1976-08-11

 Avis juridique important|31976L0625Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 218 , 11/08/1976 P. 0010 - 0014 Finnish special edition: Chapter 3 Volume 7 P. 0179 Greek special edition: Chapter 03 Volume 16 P. 0065 Swedish special edition: Chapter 3 Volume 7 P. 0179 Spanish special edition: Chapter 03 Volume 10 P. 0227 Portuguese special edition Chapter 03 Volume 10 P. 0227 COUNCIL DIRECTIVE of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (76/625/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Commission, in order to perform the task conferred upon it by the Treaty and by Community provisions governing the common organization of the market in fruit and vegetables, needs to be kept well informed on the production potential of plantations of certain species of fruit trees within the Community and to have available medium-term estimates of production and supply on the markets; Whereas surveys of fruit tree plantations are currently carried out only by some Member States ; whereas these surveys do not permit the precise, uniform and synchronized observation of the production and supply of fruit on the markets ; whereas a medium-term estimate of production and supply on the markets is at present made only by some Member States; Whereas it is therefore advisable to carry out surveys concurrently in all Member States on plantations of fruit trees of the same species in accordance with the same criteria and with comparable accuracy ; whereas new plantations attain their full yield only after a certain number of years ; whereas these surveys should therefore be repeated every five years ; whereas in this way reliable statistics may be obtained on production potential taking account of the fruit trees which are not yet productive; Whereas, in theory, surveys should be limited to undertakings in which a minimum area of 1 500 square metres is planted with apple, pear, peach or orange trees, with a view to fruit production for sale ; whereas orchards of less than 1 500 square metres in area may be disregarded because of their negligible influence on market supply; Whereas uniform surveys should be carried out in each Member State on the main varieties of each species of fruit, endeavouring at the same time to establish subdivisions according to variety which are as complete as necessary; Whereas, since the annual calculations of production potential must be based on the results of these surveys, indications as to the age of trees and the density of plantation should also be obtained ; whereas these results must be notified to the Commission as rapidly as possible; Whereas the preparation of medium-term estimates requires that each year Member States should estimate and notify the Commission of the area of fruit trees which has been cleared ; whereas the Commission should also be sent details every year of new plantations of fruit trees of the abovementioned species; (1)OJ No C 159, 12.7.1976, p. 40. Whereas, in any Member State where, since the last survey on fruit tree plantations, exceptionally extensive clearing has been noted, special and more detailed surveys should be carried out on the volume of clearing and the results thereof notified to the Commission; Whereas consideration should also be given to statistics resulting from the application of certain Community measures for reorganizing Community fruit production; Whereas the Commission must submit reports so that the Council may examine to what extent the surveys and estimates carried out enable the objective of this Directive to be achieved and must suggest, where appropriate, that methods should be aligned; Whereas the previous surveys carried out between 1969 and 1974 by the six original Member States in compliance with Directive 71/286/EEC (1) were not synchronized ; whereas surveys of fruit tree plantations have not been carried out in a uniform manner or at all by the three new Member States; Whereas the experience acquired in previous surveys of fruit tree plantations has shown that it is necessary to introduce a certain flexibility into the statistical classification of the technical characteristics to be surveyed; Whereas it is necessary to ensure that when this Directive is applied cooperation between Member States and the Commission will be as effective as possible ; whereas the detailed rules for the application of the Directive must be adopted after an opinion has been given by the Standing Committee for Agricultural Statistics set up by Decision 72/279/EEC (2); Whereas the procedure to be followed by the Standing Committee for Agricultural Statistics should be laid down; Whereas the financial responsibility of the Community should be defined with regard to expenditure incurred by the Member States for the first survey provided for by this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall carry out in 1977, and in the spring of each fifth year thereafter, surveys on plantations of fruit trees existing on their territory for the production of dessert apples and pears (excluding purely cooking varieties), peaches and oranges. 2. The survey provided for in paragraph 1 shall apply to all undertakings having an area planted with the species of fruit trees referred to in paragraph 1, provided that the area covers at least 1 500 square metres and that the fruit produced are entirely or mainly intended for sale. The survey shall cover pure and mixed crops, that is to say plantations of fruit trees of several of the species referred to in paragraph 1 or of one or more of them together with other species. The survey shall also cover areas cultivated not only for fruit production but also for other kinds of agricultural production, provided fruit trees of the species referred to in paragraph 1 are the main crop. 3. The survey may either be exhaustive or based on random sampling. Article 2 1. In carrying out the surveys provided for in Article 1, the following characteristics are to be noted in respect of the species of fruit referred to in Article 1 (1). These surveys must be organized so that the results may be presented in various combinations of these characteristics. A. Variety of fruit For each species of fruit, and in order of importance, enough varieties must be shown to enable a separate assessment to be made for each Member State, by variety, of at least 80 % of the total area planted with fruit trees of the species in question and, in any case, all varieties representing 3 % or more of the total area planted with fruit trees of the species in question. The survey relating to peach trees shall be carried out in Italy, France and Germany only, and in Germany no distinction between varieties shall be made. The survey relating to orange trees shall be carried out in Italy only. B. Age of trees Age of trees must be calculated from the time of their planting in the orchard. The planting season extending from the autumn to the spring shall be considered as a single period. When there has been double grafting, the time when this was carried out shall be the determining factor. C. Net area planted, number of trees and density of plantation The surveyors or departments responsible for analysing the questionnaries shall determine the class of the density of plantation by the net area planted and the number of trees. The actual density of plantation may also be surveyed and quoted directly. (1)OJ No L 179, 9.8.1971, p. 21. (2)OJ No L 179, 7.8.1972, p. 1. 2. If the Member States, in respect of the areas planted with fruit trees referred to in Article 1 (1), take note of additional characteristics complying with the purpose of this Directive, bearing for example on stock, the shapes of trees and the height of the trunk, the results must also be notified to the Commission, in so far as they are reliable. 3. Detailed rules for applying this Article, in particular those concerning the classes of age and of density of plantation, shall be adopted in accordance with the procedure laid down in Article 9. Article 3 1. Member States shall take appropriate measures to limit mistakes of reporting and, if necessary, to estimate their effect on the whole of the area planted with fruit trees of each species. 2. So far as the results of the surveys carried out by random sampling are concerned, Member States shall take every measure to ensure that sampling errors at the 68 % confidence level shall, at the most, be of the order of 3 % for the whole of the national area planted with fruit trees of each species. Article 4 1. Member States shall notify the Commission of the results of the surveys drawn up in the prescribed form as rapidly as possible, and in any case before 1 April of the year following that in which the survey was carried out. 2. The results referred to in paragraph 1 must be supplied for each production area. The boundaries of the production areas to be adopted for Member States shall be fixed in accordance with the procedure laid down in Article 9. If Member States cannot establish the data by production area, statistics must be given for each of the territories mentioned in the Annex. 3. Sampling errors together with any mistakes discovered in reporting as referred to in Article 3 must be notified before 1 June of the year following that in which the survey was carried out. 4. Member States which process their survey information electronically shall submit the results referred to in paragraph 1 in a machine-readable form to be determined in accordance with the procedure laid down in Article 9. Article 5 1. Member States shall make annual estimates of the areas of fruit trees of the species referred to in Article 1 (1) the clearing of which has been carried out on their territory during the previous season and shall notify the results of their estimates to the Commission by 31 December at the latest. If surveys have been conducted on the extent of the clearing, results shall be notified to the Commission by 31 December at the latest. 2. If, within a Member State, the clearing referred to in paragraph 1 has been particularly extensive and if precise details on that subject are lacking, the Member States concerned shall, at the request of and in cooperation with the Commission, carry out surveys in the spring of the following year on the extent of the clearing carried out on its national territory since the last survey on the areas planted with fruit trees of the species referred to in Article 1 (1). The Member State concerned shall notify the results of the survey to the Commission within eight months after carrying it out. This provision shall not be applicable during the survey years fixed in Article 1 (1), nor in the year preceding or following the survey year. 3. Statistics obtained by applying other Community measures concerning the clearing of areas planted with the species referred to in Article 1 (1) must be taken into consideration. Article 6 1. Member States shall supply the Commission every year, by 31 December at the latest, with details, gathered on their territory during the previous season, on new plantations of fruit trees of the species referred to in Article 1 (1). In so far as possible these details must distinguish between varieties. 2. Statistics obtained by applying other Community measures concerning plantations of fruit trees of the species referred to in Article 1 (1) must be taken into consideration. Article 7 The Commission shall study the following in consultation and standing collaboration with Member States: (a) the results supplied, (b) the technical problems raised, in particular by preparing and carrying out the surveys and the notifications, (c) the significance of the findings of the surveys and notifications. Article 8 The Commission shall submit to the Council, within one year after notification of the results by Member States, a report on experience acquired during the first survey in the enlarged Community ; the Commission shall also provide the Council, from 1 January 1977, with annual reports on the subject of Articles 5 and 6. The Commission shall, where appropriate, submit proposals to the Council with a view to the harmonization of the methods used by the Member States. The Council shall act on these proposals by a qualified majority. Article 9 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Standing Committee for Agricultural Statistics (hereinafter called the "Committee"), either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on this draft within a time limit to be set by the Chairman in accordance with the urgency of the question. It shall act by a majority of 41 votes and the votes of Member States shall be weighted as laid down in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures when they are in accordance with the opinion of the Committee. (b) When the proposed measures are not in accordance with the opinion of the Committee or in the absence of any opinion, the Commission shall immediately submit to the Council a proposal for the measures to be taken. The Council shall decide by a qualified majority. (c) If after three months no decision has been taken by the Council the proposed measures shall be adopted by the Commission. Article 10 1. Contributions to the expenditure incurred by the Member States on the 1977 survey shall be entered in the budget of the European Communities, up to the following maximum amounts: >PIC FILE= "T0009268"> However, the Member States which, in accordance with Article 1 (3), carry out the surveys by random sampling shall be reimbursed for their expenditure up to the abovementioned maximum amount at a flat rate of 12 units of account per hectare of fruit plantation actually covered by the survey. 2. Member States shall submit their applications for reimbursement: - of 31 725 % of the abovementioned amounts, after beginning the survey, - of the remainder, after notification of the results. Article 11 Directive 71/286/EEC is hereby repealed. Article 12 This Directive is addressed to the Member States. Done at Brussels, 20 July 1976. For The Council The President A.P.L.M.M. van der STEE ANNEX List of territories referred to in Article 4 (2) BELGIUM : Forms a single territory DENMARK : Forms a single territory GERMANY : 1. Schleswig-Holstein 2. Niedersachsen 3. Nordrhein-Westfalen 4. Hessen 5. Rheinland-Pfalz 6. Baden-WÃ ¼rttemberg 7. Bayern 8. Saarland 9. Hamburg 10. Bremen 11. Berlin FRANCE : 1. Nord, Picardie 2. Basse-Normandie, Haute-Normandie 3. Bretagne, Pays de la Loire, Poitou-Charentes 4. Centre, RÃ ©gion parisienne 5. Franche-Comte, Champagne, Bourgogne 6. Lorraine, Alsace 7. Limousin, Auvergne 8. RhÃ ´ne-Alpes 9. Aquitaine, Midi-PyrÃ ©nÃ ©es 10. Languedoc, Provence-CÃ ´te d'Azur-Corse IRELAND : Forms a single territory ITALY : 1. Piemonte, Valle d'Aosta 2. Lombardia 3. Veneto, Trentino-Alto Adige, Friuli-Venezia Giulia 4. Liguria 5. Emilia-Romagna 6. Toscana 7. Umbria, Marche 8. Lazio, Abruzzi 9. Campania, Calabria, Molise 10. Puglia, Basilicata 11. Sicilia 12. Sardegna LUXEMBOURG : Forms a single territory NETHERLANDS : Forms a single territory UNITED KINGDOM : 1. English agricultural regions as defined in Directive 73/358/EEC 2. Remainder of the United Kingdom